Citation Nr: 1236996	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  10-12 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from December 1991 to July 1999.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a September 2008 rating decision, by the Waco, Texas, Regional Office (RO).

The claim has been recharacterized to better reflect the medical evidence of record and the Veteran's contentions. 

At the beginning of the appeal, the Veteran was represented by the Disabled American Veterans.  In a March 2010 VA Form 21-22, the Veteran appointed the Paralyzed Veterans of America as her representative, thereby revoking the previous power of attorney.  
 
As will be discussed in further detail in the following decision, the Board finds that new and material evidence sufficient to reopen the previously denied claim for service connection for a low back disability has been received.  Thus, to this extent, the Veteran's appeal is being granted.  The de novo claim for service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In an unappealed December 1999 rating decision, the RO denied service connection for a low back disability.  

2.  Evidence received since the December 1999 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability and raises a reasonable possibility of substantiating the claim.  

CONCLUSIONS OF LAW

1.  The December 1999 rating action that denied service connection for a low back disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  

2.  Evidence received since the final December 1999 rating decision is new and material with respect to the claim for service connection for a low back disability and, therefore, this previously denied issue is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156(a), 3.159 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and To Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

As the Board will discuss in further detail in the following decision, new and material evidence sufficient to reopen the previously denied claim for service connection for a low back disability has been received.  Thus, to this extent, the Veteran's appeal is granted.  Accordingly, and in light of the complete grant of this portion of the Veteran's appeal, no further discussion of whether VA has complied with the duties to notify and to assist the Veteran with regard to this issue is necessary.  

II.  New and Material Evidence

The Veteran was initially denied service connection for congenital 6th lumbar segment in December 1999.  The RO determined that the Veteran's back disability was a congenital or developmental abnormality that was unrelated to military service and not subject to service connection.  The Veteran did not file a notice of disagreement (NOD), and the December 1999 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2012).  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC), whichever is later.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.129, 19.192, 20.302, 20.1103 (2012).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.  See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996). 

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA need not accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216 (1994). 

Relevant evidence of record at the time of the December 1999 rating decision consisted of the Veteran's service treatment records (STRs), which are negative for complaints regarding the back.  A June 1990 appointment examination contains a normal clinical evaluation of the Veteran's spine.  The accompanying medical history report contains the following notation:  "1986 - X-rays showed defective 5th lumbar disc.  Had physical therapy 1 x week.  Denies any trouble with back, numbness, or tingling in lower extremities since then."  

Also of record was a September 1999 VA general examination report, which contains diagnoses of symptomatic mild narrowing of disc space of L6-S1, and symptomatic congenital six lumbar segment.

Medical evidence of record, including VA as well as private treatment reports, dated from October 2001 through April 2005, do not reflect any complaints or treatment for a back disorder.  These records reflect treatment primarily for an unrelated psychiatric disorder.  

The Veteran subsequently attempted to reopen the claim in May 2008.

Evidence received since the December 1999 decision includes VA treatment records; treatment reports from Dr. W. J. Mallerich, a chiropractor, dated from November 2007 through May 2008; statements from the Veteran; and a statement from the Veteran's husband.

VA treatment records show that the Veteran was treated for low back pain in October 2006.  The assessment was back pain.  June 2007 X-rays contain a finding of "partial sacralization of L5 [that] was previously referred to as L6."  The impression was bilateral pars defects at L3, mild to moderate disk height loss at L3-4.  November 2007 X-rays contain findings suggestive of partial sacralization of left side of L5 vertebra.  

In a correspondence dated in May 2008, the Veteran indicated that the newly submitted VA treatment records showed that the back condition previously thought to be in one location is actually located in a different part of her back.  

In a correspondence dated in August 2009, the Veteran stated that the September 1999 VA examiner had misdiagnosed the area of the back that was causing her pain when he reported a congenital 6th lumbar segment.  She indicated that the June 2007 X-ray study verified that the earlier diagnosis was wrong in that it showed a sacralization of L5.  The Veteran maintained that, even if the back condition causing her back pain was the segment noted on her pre-enlistment examination in June 1990, it was aggravated by military service.  The Veteran stated that she was deployed to Riyadh, Saudi Arabia in 1993, and she experienced problems with her back during that period of service.  She maintained that the back condition was aggravated by the strenuous and physically demanding activities associated with being a service member.  She also stated that she continued to have low back pain after service.

A lay statement from Veteran's husband, dated in August 2009, indicates that he became aware of her back problems and back pain in 1993, and that she has experienced back pain since that time.  

VA treatment records dated from October 2006 to November 2007 are new, as they were not considered by the RO in December 1999.  They also are material because they concern an unestablished fact necessary to substantiate the claim.  Only a congenital 6th lumbar segment with mild narrowing of the L6-S1 disc space had been found at the time of the December 1999 rating decision, but now partial sacralization of L5 and mild to moderate disc height loss at L3-4 has been found.  The congenital 6th lumbar segment was determined to be a congenital anomaly; however, no such determination has been made with respect to partial sacralization of L5 and mild to moderate disc height loss at L3-4.  In addition, the Veteran's statements suggest that her back disorder had its onset in active service, or that a congenital disorder was aggravated by service.  These new details regarding the Veteran's current low back disability relate to the questions of whether she has a current disability that is related to her service, or whether she has a preexisting low back disability that was aggravated by her service.  In tending to substantiate the Veteran's claim by bolstering one element of a claim for service connection, the new evidence raises the reasonable possibility of substantiating the claim for service connection for that disorder.  Thus, the Board finds that this additional evidence is both new and material and that reopening of the previously denied claim for service connection for a back disorder is warranted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened.  To this extent only, the appeal is granted.  


REMAND

With respect to the merits of the Veteran's underlying claim of service connection for a low back disability, the Board finds that a remand is necessary to allow the AOJ to adjudicate this claim because it has not yet done so.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (holding that when the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits unless the Board secures a waiver from a claimant or determines that the claimant would not be prejudiced by proceeding to a decision on the merits).  

Furthermore, the Board finds that additional development is necessary.

As discussed above, a June 1990 appointment examination contains a normal clinical evaluation of the Veteran's spine.  However, the accompanying medical history report contains the following notation:  "1986 - X-rays showed defective 5th lumbar disc.  Had physical therapy 1 x week.  Denies any trouble with back, numbness, or tingling in lower extremities since then."  

For purposes of service connection pursuant to § 1110, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006). 

Where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted.  VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b). 

Given the low back finding noted upon the Veteran's entrance to service, the Veteran's and her husband's credible lay statements concerning in-service back pain, the question as to whether the Veteran had a back condition that existed prior to service, and the post-service evidence suggestive of a current service-connectable low back disorder, a VA examination should be conducted.

In addition, it appears that there are outstanding service treatment records (STRs).  The Veteran asserts that she was deployed to Riyadh, Saudi Arabia from June 1993 to December 1993, during which time she experienced problems with her back.  She maintains that treatment records from that time period are missing from the claims folder.  The Veteran also notes that there are no records in the file reflecting that she went through physical therapy for back pain while stationed in Giebelstadt and Ansbach, Germany in 1992 and 1993.  Furthermore, as the Veteran's representative correctly notes, there is no discharge examination in the claims file.  No attempt appears to have been made by the RO to obtain the missing STRs.  On remand, therefore, an attempt should be made to procure copies of any STRs that may be available.  

Accordingly, in light of the above discussion, and to ensure full compliance with due process requirements, the issue remaining on appeal is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions: 

1. Contact the National Personnel Records Center (NPRC) or other appropriate source and request any records of back treatment that the Veteran may have received while deployed in Riyadh, Saudi Arabia from June 1993 to December 1993, and subsequently in Giebelstadt and Ansbach, Germany in 1992 and 1993.  Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought, and this should be documented for the record.  38 U.S.C.A. § 5103A (b); 38 C.F.R. § 3.159(c) (2) (2011).  All such available reports should be associated with the Veteran's claims folder.  

2. Contact the Veteran and request that she identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated her for any back disorder since service.  With any necessary authorization from the Veteran, obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and the Veteran is to be informed of any records that could not be obtained.  She should be given opportunity to submit the records.  

3. Schedule the Veteran for a VA examination in order to determine the nature and likely etiology of all low back disorders.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination, and this fact should be acknowledged in the report.  For any diagnosed low back disability, the examiner is requested to address the following:

(a) Is the currently diagnosed low back disability clearly congenital in nature? 

(b) If the answer to (a) is yes, is the condition a congenital defect (i.e. structural or inherent abnormality or condition which is more or less stationary in nature) or is it a congenital disease or disorder (i.e. any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown)? 

(c) If the currently diagnosed back disorder is a congenital defect, was it subject to superimposed disease or injury during military service? 

(d) If the currently diagnosed back disorder is a congenital disease or disorder, did the condition permanently worsen during service beyond normal progression (aggravation)?

(e) If the answer to (a) is no, does the evidence of record clearly and unmistakably show that the Veteran had back disorder that existed prior to her entry onto active duty?

(f) If the answer to (e) is yes, does the evidence of record clearly and unmistakably show that the preexisting back disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?  Please identify any such evidence with specificity.

(g) If the answer to either (e) or (f) is no, is it at least as likely as not that the Veteran's back disorder had its onset in service?

4. Thereafter, readjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, both she and her representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decision reached.  Thereafter, the Veteran and her representative should be given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


